Citation Nr: 0630423	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for narcolepsy, to 
include claim for cataplexy, currently evaluated as 80 
percent disabling.

2.  Entitlement to an earlier effective date for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1964 to 
June 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
RO granted entitlement to TDIU in February 2003, effective 
June 19, 2001.  In March 2003, the RO denied an increased 
rating for narcolepsy, to include claim for cataplexy, 
currently rated as 80 percent disabling.  The veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO in July 2005.

In December 2005, the Board remanded this case for additional 
development, which subsequently was accomplished.  Therefore, 
this case is properly before the Board.

The Board noted in the remand that it was unclear whether the 
veteran had raised a separate claim for clear and 
unmistakable error (CUE) regarding his TDIU claim and 
requested that the RO clarify this matter with the veteran.  
The veteran submitted statements in March 2006, contending 
that he should have been granted a total disability rating 
when the RO originally granted service connection for 
narcolepsy in December 1980.  He argues that this would have 
entitled him to a TDIU rating effective June 14, 1980, the 
original effective date of service connection for narcolepsy.  
Thus, the veteran essentially is asserting CUE with the 
December 1980 rating decision, granting service connection 
for narcolepsy.  The RO and the Board are required to read 
all pleadings filed pro se sympathetically, including CUE 
motions.  Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 
2005); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The RO has not adjudicated this matter; so the Board refers 
the matter to the RO.  

After this case was certified to the Board, the veteran 
submitted additional evidence, including statements, 
regarding his CUE claim, copies of service medical records, 
Social Security Administration records, and applicable VA 
regulations, as well as other Board decisions addressing TDIU 
and narcolepsy.  A remand pursuant to 38 C.F.R. § 20.1304 is 
not necessary, however, as the veteran has waived RO 
jurisdiction; and the evidence is not applicable to the 
claims on appeal.


FINDINGS OF FACT

1.  The veteran's narcolepsy with cataplexy is currently 
manifested by periods of falling asleep on average 8 to 12 
times per day, lasting from 2 to 20 minutes 

2.  The veteran did not file a claim for TDIU prior to June 
19, 2001.

3.  The evidence of record does not demonstrate that TDIU was 
factually ascertainable within one year prior to June 19, 
2001.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for narcolepsy with cataplexy have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.121, 4.124a, Diagnostic Codes 8108, 8911 (2006).

2.  The criteria for an effective date prior to June 19, 
2001, for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and original TDIU issue and the respective responsibilities 
of each party for obtaining and submitting evidence by way of 
July 2001 and October 2002 letters, respectively.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of VA medical 
centers or the service department, and would determine 
whether any additional information was needed to process his 
claim.  The RO notified the veteran of his responsibility to 
respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA of any additional 
evidence, which, in effect, would include any evidence in his 
possession.  

The Board notes that the October 2002 VA letter, regarding 
the TDIU issue notified the veteran that he had 30 days from 
the date of the letter to respond.  The veteran was further 
advised that if he did not respond by the end of the 30-day 
period, his appeal would be decided based on the information 
and evidence currently of record.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

The RO notified the veteran of the information and evidence 
necessary to substantiate a claim for an earlier effective 
date, and the respective responsibilities of each party for 
obtaining and submitting evidence in a March 2006 letter.  
The RO notified the veteran of additional evidence he should 
submit for his earlier effective date claim, for example, 
medical records, statements, and Social Security 
Administration records, which would include any evidence in 
his possession.  

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the February 2003 rating decision, the RO 
granted entitlement to TDIU.  After the veteran appealed the 
effective date, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

While the notice provided to the veteran in March 2006 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
March 2006 letter provided the veteran with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection.  The July 2001 and October 
2002 letters addressing the increased rating claim and 
original TDIU issue did not.  However, since no new 
disability rating or effective date for award of benefits 
will be assigned for the narcolepsy increased rating claim or 
original TDIU issue, as discussed below, any defect with 
respect to the content of the notice requirement was non-
prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from 2000 to 2003.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for an increased rating 
and earlier effective date for TDIU; was notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence he had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
and no further assistance to the veteran in developing the 
facts pertinent to the issues of increased ratings and TDIU 
are required to comply with the duty to assist under the 
VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased rating for narcolepsy

The RO originally granted service connection for narcolepsy 
in December 1980, assigning a 40 percent rating effective 
June 14, 1980.  

The veteran filed an increased rating claim for narcolepsy, 
to include a claim for cataplexy in June 2001.  The RO denied 
the claim in November 2001, but in February 2003, granted an 
increased rating of 80 percent, effective June 19, 2001.  
This rating was confirmed in March 2003.  The veteran 
appealed the March 2003 rating decision.  He testified at a 
July 2005 Board hearing that his narcolepsy had gotten worse 
because of the medication.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's narcolepsy, to include cataplexy is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8108 for narcolepsy.  
Diagnostic Code 8108 provides that narcolepsy is to be rated 
as epilepsy, petit mal.  

An August 2001 VA medical record shows the veteran's reports 
that if he did not get his daily dose of amphetamine, he 
would sleep up to 18 hours.  The examiner noted that in spite 
of taking the dose of amphetamine, the veteran continued to 
have brief episodes of sleep.  He gave the example of mowing 
his lawn while operating the mower, and ending up in the 
lake.  The examiner noted that the veteran also had symptoms 
of cataplexy. 

In a September 2002 informal conference at the RO, the 
veteran's fellow servicemen supported the veteran's 
contention that he currently suffered from 8 to 12 episodes 
of falling asleep daily, which lasted from 2 to 20 minutes in 
duration.  

A January 2003 VA examination report shows the veteran 
described multiple brief periods of sleeping, up to 8 to 10 
times per day.  He reported that his narcolepsy was worse now 
than two years ago because his medication did not adequately 
control his condition.  He stated that he controlled his 
cataplexy by avoiding emotionally stressful circumstances.  
The impression was that the veteran's condition had 
deteriorated over the past two years so that medicines were 
less effective; and he had more episodes of sleepiness each 
day, including 8 to 10 times by his history.

A May 2003 VA neurology refill clinic note shows the veteran 
complained of increased tolerance to medication and that he 
fell asleep easily.  He reportedly was not working.  

In November 2002, the veteran described being "ate up with 
cataplexy" at a VA neurological clinic visit.  A November 
2003 VA neurological clinic record shows the veteran's 
situation was unchanged.  It also notes he suffered from 
cataplexy and could not give speeches in his Masonic club 
because any emotions would precipitate one of the attacks.

As noted, the veteran's narcolepsy with cataplexy is rated as 
80 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8911, the rating for petit mal epilepsy.  Petit mal 
epilepsy is evaluated under the general rating formula for 
minor seizures. 38 C.F.R. § 4.124a, Diagnostic Code 8911.  An 
80 percent evaluation is warranted when there is an average 
of at least one major seizure in 3 months over the last year; 
or more than 10 minor seizures weekly. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911.  The next higher 100 percent 
evaluation is warranted when there is an average of one major 
seizure per month over the last year. Id.  

A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type). See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  A major seizure is characterized by 
the generalized tonic-clonic convulsion with unconsciousness. 
Id.  

The medical findings generally show that the veteran falls 
asleep on average 8 to 12 times per day and suffers from 
cataplexy.  The veteran and his fellow servicemen described 
the episodes of falling asleep as lasting from 2 to 20 
minutes.  Competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted as to frequency of seizures.  38 C.F.R. § 4.121. 

The veteran's narcoleptic episodes are analogous to minor 
seizures, because his periods of falling asleep can be 
considered the equivalent of a brief interruption in 
consciousness.  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  However, the evidence does not show 
that the veteran has actual seizures.  A January 2001 VA 
neurological examination specifically shows that the veteran 
denied any seizures.  As noted in the regulations, narcolepsy 
is rated under the equivalence of petit mal, or minor 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8108.  Without 
evidence of any actual seizures, he cannot be rated under the 
regulations for major seizures.  For this reason, 80 percent 
is the highest schedular rating the veteran can receive. 

The veteran also is not entitled to an extra-schedular rating 
under 38 C.F.R. § 3.321(b).  The veteran periodically falls 
asleep 8 to 10 times per day; thus, the veteran's narcolepsy 
affects his employability.  He was awarded TDIU for his 
service-connected disabilities, including narcolepsy in 
February 2003.  However, the record does not show any 
additional marked interference with employment or frequent 
periods of hospitalization, because of narcolepsy.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Therefore, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.   

In sum, the Board finds that the level of the veteran's 
narcolepsy more closely approximates the criteria for an 80 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8108, 8911; and the increased rating claim is denied.  See 
38 C.F.R. § 4.7.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b).

Earlier effective date for TDIU

In February 2003, the RO granted entitlement to TDIU, 
effective June 19, 2001.  The veteran appeals this action, 
contending that the effective date for the award of TDIU 
should be earlier.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2). A TDIU rating 
claim qualifies as a claim for increased disability 
compensation and is subject to the specific criteria under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  

On June 19, 2001, the RO received the veteran's claims for 
entitlement to an increased rating for narcolepsy, service 
connection for sleep apnea, service connection for post-
traumatic stress disorder (PTSD), and service connection for 
high blood pressure.  As a result of these claims, the RO 
granted an increased evaluation of 80 percent for narcolepsy, 
a 30 percent evaluation for sleep apnea syndrome, a 30 
percent evaluation for PTSD, and a 10 percent evaluation for 
hypertension in February 2003.  All of these ratings were 
effective June 19, 2001.  Based on these assignments, the RO 
also granted entitlement to TDIU, effective June 19, 2001.

As the veteran's claims for compensation that ultimately lead 
to TDIU entitlement were received by the RO on June 19, 2001, 
this is the proper effective date for TDIU.  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  

Entitlement to TDIU was not factually ascertainable within 
one year prior to June 19, 2001.  According to the applicable 
laws and regulations, a total rating for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  Prior to June 19, 2001, the veteran only 
was service-connected for narcolepsy at a 40 percent 
evaluation and left inguinal herniorrhaphy at a 
noncompensable evaluation.  Thus, the previous ratings were 
below the minimum percentage requirements for TDIU.  38 
C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).  

None of the medical evidence of record within one year prior 
to the claim showed that entitlement to TDIU was warranted.  
VA medical records dated from December 2000 to April 2001 
only note general findings of narcolepsy, cataplexy, and 
sleep apnea.  Additionally, there is no medical evidence 
within one year of June 19, 2001, demonstrating that the 
veteran was unable to find suitable gainful employment due to 
his service-connected disabilities.  38 C.F.R. §§ 3.340(a), 
3.341(a), 4.16(a). 

Therefore, upon review, an effective date for TDIU earlier 
than June 19, 2001, is not warranted in this case.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an increased evaluation for narcolepsy, to 
include claim for cataplexy, currently evaluated as 80 
percent disabling is denied.

Entitlement to an earlier effective date for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


